Motion to extend time to take appeal granted upon condition that a notice of appeal is filed and served on or before May 27, 1991. Memorandum: This court has repeatedly admonished defense counsel in criminal cases of their mandatory duty to comply *1076with 22 NYCRR 1022.11 (a) by immediately after the pronouncement of sentence, advising defendant in writing of his right to appeal, the time limitations involved, the manner of instituting the appeal and of obtaining a transcript of testimony, the right of a person who is unable to pay for the cost of an appeal to apply for leave to appeal as a poor person. Counsel must also ascertain whether defendant wishes to appeal and, if so, to serve and file the notice of appeal. Failure to comply with 22 NYCRR 1022.11 (a) constitutes "improper conduct” of counsel (see, CPL 460.30; People v Simmons, 171 AD2d 1084).
In spite of our repeated admonitions, many defense counsel continue to fail to provide defendants with the required written notice. We again urge all defense counsel in criminal cases to read and to comply with 22 NYCRR 1022.11 (a), and we urge all Assigned Counsel Administrators in the Department to bring this rule to the attention of Assigned Counsel. Forms containing the notice required by this rule should be available from Assigned Counsel Administrators and from criminal court clerks. Present—Callahan, J. P., Doerr, Boomer, Lawton and Davis, JJ.